



Exhibit 10.2


EMPLOYMENT AGREEMENT
(Amended and Restated as of May 31, 2018)


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of August 11, 2014 (the “Effective Date”) by and between Sprint Corporation,
a Delaware corporation (the “Company”) on behalf of itself and any of its
subsidiaries, affiliates and related entities and Raul Marcelo Claure (the
“Executive”) (the Company and the Executive, collectively, the “Parties,” and
each, a “Party”). This Agreement was subsequently amended effective as of
November 10, 2014; was amended and restated effective as of August 7, 2015; was
amended effective as of January 4, 2018; and is hereby amended and restated
effective as of May 31, 2018 (the “Restatement Effective Date”). Certain
capitalized terms are defined in Section 30.
WITNESSETH:
WHEREAS, the Executive has served as Chief Executive Officer of the Company
since 2014;
WHEREAS, the Company and the Executive desire for the Executive to transition
from his position as Chief Executive Officer to the position of Executive
Chairman, and to make related amendments to the terms of this Agreement;
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive hereby agree as follows:
1.Employment.


(a)As of the Effective Date, the Company will employ the Executive, and the
Executive will be employed by the Company, upon the terms and conditions set
forth herein.


(b)Subject to Section 3(d), the employment relationship between the Company and
the Executive shall be governed by the general employment policies and practices
of the Company, including without limitation, those relating to the Company’s
Code of Conduct, confidential information and avoidance of conflicts, except
that when the terms of this Agreement differ from or are in conflict with the
Company’s general employment policies or practices, the terms of this Agreement
shall control.


2.Employment Term. Subject to earlier termination under Section 9 or this
Section 2, the Executive’s employment under this Agreement shall be for an
initial term that commences on the Effective Date and continues through May 31,
2019 (the “Initial Employment Term”). At the end of the Initial Employment Term
and on each succeeding anniversary of the Effective Date, the term of the
Executive’s employment under this Agreement (the “Employment Term”) will
(subject to earlier termination under Section 9 or this Section 2) be
automatically extended





--------------------------------------------------------------------------------





by an additional twelve (12) months (each, a “Renewal Term”), unless not less
than sixty (60) days prior to the end of the Initial Employment Term or any
Renewal Term, either Party has given the other Party written notice of
non-renewal in accordance with Section 20. In the event of any voluntary
termination of his employment under this Agreement by the Executive, he shall
provide the Company with at least 30 days written notice of his intent to
terminate such employment. Notwithstanding the foregoing, if the Executive
remains employed through the closing of the planned business combination
transaction between the Company, T-Mobile US, Inc., Huron Merger Sub LLC,
Superior Merger Sub Corporation, Starburst I, Inc., Galaxy Investment Holdings,
Inc., Deutsche Telekom AG, Deutsche Telekom Holding B.V. and SoftBank Group
Corp. that was publicly announced on April 29, 2018 (the “Transaction”), then
the Executive’s employment will terminate immediately following the closing of
the Transaction.


3.Position and Duties of the Executive.


(a)Beginning on the Restatement Effective Date and for the remainder of the
Employment Term, the Executive shall serve as Executive Chairman of the Board of
Directors of the Company (the “Board”) and shall have such duties and
authorities consistent with such position as are customary for the position of
Executive Chairman of a company of the size and nature of the Company, and such
other duties and authorities as shall be reasonably determined from time to time
by the Board consistent with such position, including working with the
replacement Chief Executive Officer of the Company and such other members of
senior management as may be reasonably requested by the Chief Executive Officer.
In his capacity as Executive Chairman of the Company, the Executive shall report
only to the Board. The Company will throughout the Employment Term continue to
nominate the Executive for election to the Board by the Company’s shareholders
at all annual shareholders’ meetings and any special shareholder meeting at
which members of the Board are elected.


(b)During the Employment Term, and except as may from time to time be otherwise
agreed to in writing by the Company, or during reasonable vacations taken in
accordance with Section 7, or during authorized leave, or as otherwise provided
in Section 3(c), the Executive shall devote his best reasonable efforts,
attention and energies during normal working time as necessary to fulfil his
position and duties as set forth in Section 3(a), in each case within the
framework of the Company’s policies and objectives; it being understood that,
consistent therewith, it is anticipated that between 30% and 50% of the
Executive’s attention and energies during normal working time (on average over
the course of the year) will be devoted to the performance of his duties as set
forth in Section 3(a), with the remainder devoted to his duties to SoftBank (or
a Subsidiary thereof) pursuant to such documentation as may be in effect from
time to time. The entirety of this Section 3(b) is subject to Section 3(d).


























2





--------------------------------------------------------------------------------







(c)During the Employment Term, and provided that such activities do not
contravene the provisions of Sections 3(a), 10, 11, 12, or 13 and provided
further, that the Executive does not engage in any other substantial business
activity for gain, profit or other pecuniary advantage which materially
interferes with the performance of his duties hereunder, the Executive may (i)
participate in any governmental, educational, charitable or other community
affairs, (ii) subject to the prior approval of the Board, serve as a member of
the governing board of any such organization or any private or public for-profit
entity, (iii) manage his personal investments and affairs, and (iv) engage in
any other activity that has been approved by the Board. The Executive may retain
all fees and other compensation or other proceeds from any such service or
activities, and the Company shall not reduce his compensation hereunder by the
amount of such fees, compensation or other proceeds. The entirety of this
Section 3(c) is subject to Section 3(d).


(d)Notwithstanding anything to the contrary in this Agreement, the Company
agrees and acknowledges that (i) in addition to his position as Executive
Chairman of the Company, the Executive may serve on the Board of Directors of
SoftBank and be employed by SoftBank (or a Subsidiary thereof), and (ii) his
provision of services to and employment by SoftBank (or a Subsidiary thereof),
and the receipt of any gain, profit or other pecuniary advantage in connection
with the provision of such services, shall not be considered a violation of any
of the Executive’s obligations or duties to the Company or any of its
subsidiaries, including under Sections 1(b), 3(b) or 3(c) above and his
obligations to abide by the Company’s and its subsidiaries’ applicable rules,
regulations and policies.


4.Compensation.


(a)Base Salary. From the Restatement Effective Date and during the Employment
Term, the Company shall pay to the Executive an annual base salary of $1,000,000
(the “Base Salary”), which Base Salary shall be payable at the times and in the
manner consistent with the Company’s general policies regarding payment of
salary to the Company’s senior executives but no less frequently then monthly.
After March 31, 2019, the Base Salary will be reviewed at least annually by the
Compensation Committee and may be increased (but not decreased, except for
across-the-board reductions generally applicable to the Company’s senior
executives) from time to time in the Compensation Committee’s sole discretion;
provided, however, that any decrease in Base Salary shall be disregarded for
purposes of determining the Executive’s benefits (if any) under Section 5(b).


(b)Incentive Compensation. From the Restatement Effective Date and during the
Employment Term, the Executive will not be eligible to participate in any
short-term or long-term incentive compensation plans, or other management
incentive programs or arrangements, of the Company, including the STIP and the
LTIP; provided, however, that incentive compensation




















3





--------------------------------------------------------------------------------





awards made to the Executive prior to the Restatement Effective Date, including
the Option Award and Turnaround Incentive Award, shall continue to vest and be
paid in accordance with the terms and conditions of the applicable plans,
programs and arrangements and the documents evidencing the grant of awards
thereunder as modified by this Agreement; provided, further, that the STIP award
that is outstanding as of the Restatement Effective Date (the “2018 STIP”) shall
be prorated based upon the number of days in the performance period that shall
have elapsed through the Restatement Effective Date, payable when such incentive
compensation awards would have otherwise been payable to the Executive.


5.Benefits.


(a)During the Employment Term, the Company shall make available to the
Executive, subject to the terms and conditions of the applicable plans,
participation for the Executive and his eligible dependents in:
(i) Company-sponsored group health, major medical, dental, vision, life
insurance, pension and profit sharing, 401(k) and employee benefit plans,
programs and arrangements (the “Employee Plans”) and such other usual and
customary benefits in which senior executives of the Company participate from
time to time, and (ii) such fringe benefits and perquisites as may be made
available to senior executives of the Company as a group, in each case on no
less favorable terms and conditions than those applying to other senior
executives of the Company generally; provided, however, that the Executive (and,
as applicable, his eligible dependents ) shall not receive a benefit under (i)
and/or (ii) to the extent a comparable benefit is provided by SoftBank (or a
Subsidiary thereof other than the Company). Both during and after the Employment
Term, the Executive shall be entitled to indemnification (and advancement of
expenses) on terms and conditions no less favorable than those made available
generally to the senior officers as such indemnification arrangements shall be
in effect from time to time, provided that the applicable terms and conditions
shall be no less favorable to the Executive than those applying as of the
Restatement Effective Date. During his employment with the Company and for not
less than six (6) years thereafter, the Executive shall be entitled to coverage
under any director’s and officer’s liability insurance policy maintained by or
for officers or directors of the Company, in each case on no less favorable a
basis than that applying to other officers or directors of the Company. In
addition, during the Employment Term the Executive shall be permitted, but not
required, to use Company aircraft for business and personal travel. For purposes
of this Agreement, the term “Employee Plans” means the plans and benefits
described in the first two sentences of this Section 5(a). For avoidance of
doubt, the term “Employee Plans” does not include the Executive’s stock option
award granted on August 18, 2014 (the “Option Award”) or the Executive’s
Turnaround Incentive Award granted on August 7, 2015 (the “Turnaround Incentive
Award”).


(b)Without limiting the generality of Section 5(a), in the event the Executive
becomes Disabled during the Employment Term, the Executive shall be entitled to
periodic






















4





--------------------------------------------------------------------------------





payments in an aggregate amount equal to his Base Salary in effect immediately
prior to the date that he is Disabled, which payments shall be paid to the
Executive in equal installments on the regular payroll dates under the Company’s
payroll practices applicable to its senior executives (but no less frequently
than monthly), until the first anniversary of the date he was Disabled, but
reduced by any long-term disability benefits paid under the Company’s LTD Plan
during such one-year period provided that payments under the LTD are made at the
same time as the installments contemplated herein. Each payment payable pursuant
to this Section 5(b) is intended to constitute a separate payment for purposes
of Treasury regulation section 1.409A-2(b)(2). For the avoidance of doubt, the
Disability Benefits described herein are intended to comply with Section
409A(a)(2)(A) and Treasury Regulation Section 1.409A-3.


(c)The Executive acknowledges that the Company may change its benefit programs
from time to time, which may result in certain benefit programs being amended or
terminated for its senior executives generally, provided that no such change, as
applied to the Executive, shall be inconsistent with the express terms of this
Agreement.


6.Expenses. The Company shall pay or reimburse the Executive for business
expenses reasonably incurred by the Executive in connection with his duties on
behalf of the Company following submission by the Executive of appropriate
documentation substantiating such expenses.


7.Vacation. In addition to such holidays, sick leave, personal leave and other
paid leave as is allowed under the Company’s policies applicable to senior
executives generally, the Executive shall be entitled to participate in the
Company’s vacation policy at a minimum of four (4) weeks vacation per calendar
year, in accordance with the Company’s policy generally applicable to senior
executives.


8.Place of Performance. From the Restatement Effective Date, (i) the Executive
may, at his election, render his services from any location; provided, that the
Board may from time to time reasonably request his physical presence at the
corporate headquarters of the Company, which is currently located in Overland
Park, Kansas and (ii) the Executive shall not be required to maintain a
residence in or around Overland Park, Kansas.


9.Termination.


(a)Termination for Any Reason. Upon termination of Executive’s employment
hereunder, regardless of the reason, subject to Section 9(e), the Executive
shall not be eligible to receive Base Salary, or to participate in any Employee
Plans (including the CIC Severance Plan and any other severance plan or policy),
with respect to any period of time after the date the Executive’s employment
hereunder terminates (the “Termination Date”) unless the Parties otherwise agree
in writing.  The Executive’s rights with respect to the Option Award and




















5





--------------------------------------------------------------------------------





the Turnaround Incentive Award in connection with a termination of employment
will be governed by the terms of the award agreements governing the Option Award
and the Turnaround Incentive Award. If the Executive’s employment is terminated
under the last sentence of Section 2, then conditioned upon the Executive’s
execution and delivery to the Company of a Release within the Release
Consideration Period and upon the expiration of the Release Revocation Period
without revocation, such termination will be treated as a termination by the
Company without Cause for purposes of the Option Award, and a termination by the
Company without Cause during the CIC Severance Protection Period for purposes of
the Turnaround Incentive Award (provided that in no event will any payment be
made with respect to the Turnaround Incentive Award before permitted under
Section 409A of the Code). The Executive’s entitlement to accelerated vesting
and, if applicable, accelerated payment of the Turnaround Incentive Award
pursuant to Sections 4 or 5 of the agreement governing the Turnaround Incentive
Award due to a termination of employment (other than due to a Termination by
Death or a Termination by Disability pursuant to Section 4 thereof) shall be
conditioned upon the Executive’s execution and delivery to the Company of a
Release within the Release Consideration Period and upon the expiration of the
Release Revocation Period without revocation.


(b)Termination by Death. If the Executive dies during the Employment Term, the
Executive’s employment hereunder will terminate as of the date of his death.


(c)Termination by Disability. If the Executive becomes Disabled prior to the
expiration of the Employment Term, the Executive’s employment hereunder will
terminate.


(d)No Mitigation Obligation. In the event of any termination of the Executive’s
employment hereunder, the Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement, and no amounts paid, or benefits provided, under Section 9 will be
reduced on account of any compensation or benefits that the Executive may
receive from any other source.


(e)Accrued Benefits. Upon any termination of the Executive’s employment
hereunder, regardless of the reason, (i) the Executive shall promptly receive
any accrued but unpaid cash compensation (including, without limitation, Base
Salary through the Termination Date and cash compensation for accrued but unused
vacation days) and (notwithstanding his termination) reimbursement for business
expenses incurred prior to the Termination Date and otherwise reimbursable under
Section 6; (ii) other than in connection with a termination of the Executive’s
employment hereunder by the Company for Cause, or by the Executive without Good
Reason and not due to non-renewal of the Employment Term as a result of notice
of non-renewal from the Executive, if the 2018 STIP has not been paid as of the
Termination Date, the Executive shall be entitled to payment of his prorated
2018 STIP, determined and paid in good




















6





--------------------------------------------------------------------------------





faith without any exercise of negative discretion at the time of determination
that is not also applied in equal percentage amounts across-the-board to the
bonuses payable to the Company’s other senior executives; (iii) the Executive
shall be entitled to any vested, accrued or earned benefits under any Employee
Plan or equity, or equity-based, award in accordance with the terms of such
Employee Plan or award and applicable law; and (iv) the Executive shall be
entitled to any other non-duplicative payments or benefits then or thereafter
due in accordance with the then-applicable terms of any applicable Company
Arrangement (including, without limitation, benefits under Sections 5(b), 6, 11,
14, 16 and 17 of this Agreement but excluding benefits under any severance
benefit plan).


10.Confidential Information; Statements to Third Parties.


(a)During the Employment Term and following termination of the Executive’s
employment, the Executive acknowledges and agrees that:


(i)all information, whether or not reduced to writing (or in a form from which
information can be obtained, translated, or derived into reasonably usable form)
and whether compiled or created by the Company, any of its Subsidiaries, or any
entity or venture in which the Company, directly or indirectly, has an ownership
interest of 10% or more or which has an ownership interest of 10% or more in the
Company (collectively, the “Company Group”) of a proprietary, private, secret or
confidential nature (including, without exception, inventions, products,
processes, methods, techniques, formulas, compositions, compounds, projects,
developments, sales strategies, plans, research data, clinical data, financial
data, personnel data, computer programs, customer and supplier lists,
trademarks, service marks, copyrights (whether registered or unregistered),
artwork, and contacts at or knowledge of customers or prospective customers)
concerning the Company Group’s business, business relationships or financial
affairs, which derives independent economic value from not being readily known
to or ascertainable by proper means by others who can obtain economic value from
the disclosure or use of such information (collectively, “Proprietary
Information”) shall be the exclusive property of the Company Group.


(ii)reasonable efforts have been put forth by the Company Group to maintain the
secrecy of its Proprietary Information; and


(iii)any willful retention or use by the Executive of Proprietary Information
that violates this Agreement after the termination of the Executive’s employment
will constitute a misappropriation of the Company Group’s Proprietary
Information.






















7





--------------------------------------------------------------------------------









(b)The Executive further acknowledges and agrees that he will take all
affirmative steps as reasonably necessary or requested by the Company to protect
the Proprietary Information from inappropriate disclosure during and after his
employment with the Company, provided that the Company agrees to pay any
expenses reasonably incurred by the Executive in complying with this obligation
promptly following receipt of appropriate documentation from the Executive
substantiating such expenses.


(c)All materials or copies thereof and all tangible things and other property of
the Company Group that embody or represent Proprietary Information in the
Executive’s custody or possession shall be delivered to the Company (to the
extent the Executive has not already returned them) within five business days
after the earlier of: (i) any request by the Company delivered in accordance
with Section 20 or (ii) any termination of the Executive’s employment with the
Company for any reason. After such delivery, the Executive shall not retain any
such materials or portions or copies thereof or any such tangible things and
other property and shall execute any affirmation of compliance that the Company
may reasonably require. Anything in this Agreement or elsewhere to the contrary
notwithstanding the Executive shall at all times be entitled to retain, and use
appropriately (i) papers and other materials of a personal nature, including,
but not limited to, photographs, correspondence, personal diaries, calendars,
rolodexes (and electronic equivalents), personal files and phone books,
(ii) information and documents pertaining to his personal rights, obligations
and entitlements, (iii) information the Executive reasonably believes may be
needed for tax purposes, and (iv) copies of plans, programs and agreements
related to his employment, or termination thereof, with the Company. To the
extent that the Executive makes use of his own personal computing devices (e.g.,
PDA, laptop, thumb drives, etc.) during the Employment Term, upon termination of
the Employment Term or at any earlier time if requested by the Company, the
Executive will deliver such personal computing devices to the Company for
review, and permit the Company to delete all Proprietary Information from such
personal computing devices that he is not entitled to retain, provided that the
Company shall use its best reasonable efforts to avoid reviewing the content of
privileged or personal communications and materials that do not contain
Proprietary Information (other than Proprietary Information that he is entitled
to retain).


(d)The Executive further agrees that his obligation not to disclose or to use
information and materials set forth in Sections 10(a), 10(b) and 10(c) above,
and his obligation to return materials and tangible property set forth in
Section 10(c) above, also extends to corresponding types of information,
materials and tangible property of customers of the Company Group, consultants
for the Company Group, suppliers to the Company Group, or other third parties
who may have disclosed or entrusted the same to the Company Group or to the
Executive.






















8





--------------------------------------------------------------------------------







(e)The Executive further acknowledges and agrees that he will continue to keep
in strict confidence, and will not, directly or indirectly, at any time,
disclose, furnish, disseminate, make available, use or suffer to be used in any
manner except in carrying out his duties hereunder any Proprietary Information
without limitation as to when or how the Executive may have acquired such
Proprietary Information and that he will not disclose any Proprietary
Information to any person or entity other than appropriate employees of the
Company or use the same for any purposes (other than in the performance of his
duties under this Agreement) without written approval of the Board, either
during or after his employment with the Company.


(f)Further the Executive acknowledges that his obligation of confidentiality
will survive, regardless of any other breach of this Agreement or any other
agreement, by any party hereto, until and unless such Proprietary Information of
the Company Group has become, through no fault of the Executive, generally known
to the public. In the event that the Executive is required by law, regulation,
or court order to disclose any Proprietary Information, the Executive will
promptly notify the Company prior to making any such disclosure to facilitate
the Company seeking a protective order or other appropriate remedy from the
proper authority. The Executive further agrees to cooperate with the Company in
seeking such order or other remedy and that, if the Company is not successful in
precluding the requesting legal body from requiring the disclosure of the
Proprietary Information, the Executive will furnish only that portion of the
Proprietary Information that he reasonably believes is legally required to be
disclosed, and the Executive will exercise all reasonable efforts to obtain
reliable assurances that confidential treatment will be accorded to the
Proprietary Information; provided that, in each case, the Company agrees to
promptly pay any expenses reasonably incurred by the Executive in complying with
these obligations following receipt of appropriate documentation from the
Executive substantiating such expenses.


(g)The Executive’s obligations under this Section 10 are in addition to, and not
in limitation of, all other obligations of confidentiality under the Company’s
policies, general legal or equitable principles or statutes. However, nothing in
this Agreement or elsewhere shall prohibit the Executive from making truthful
statements, or disclosing Proprietary Information in good faith (i) to
appropriate members of the Company Group, or to any authorized (or apparently
authorized) agent or representatives of any of them, (ii) in connection with the
good faith performance of his duties for the Company, (iii) when required to do
so by a court, government agency, legislative body, arbitrator or another person
with apparent jurisdiction to require such disclosure, (iv) as reasonably
necessary in the course of any proceeding under Section 16 or 21, or (v) in
confidence to an attorney or other professional for the purpose of securing
professional assistance or advice.


























9





--------------------------------------------------------------------------------









(h)Notwithstanding the foregoing, the disclosure and use of information in
connection with the Executive’s performance of services for Softbank or any
other Affiliate will not be considered a violation of the restrictions in this
Section 10.


(i)During and after the Employment Term:


(i)the Executive agrees to refrain from making any statements about the Company
or its officers or directors that would disparage, or reflect unfavorably upon
the image or reputation of the Company or any such officer or director;


(ii)the Company shall refrain from making any statements about the Executive
that would disparage, or reflect unfavorably upon the image or reputation of the
Executive; provided, however, that the foregoing shall not prohibit the Company
from complying with its policies regarding public statements with respect to the
Executive, or otherwise complying with applicable law, and any such statements
shall be deemed to be made by the Company only if made or authorized by a member
of the Board or a senior executive officer of the Company; and


(iii)nothing in this Agreement or elsewhere shall prohibit honest and good faith
reporting by the Executive to appropriate Company or legal enforcement
authorities or otherwise complying with applicable law.


11.Non-Competition. In consideration of the Company entering into this
Agreement, for the period commencing on the Effective Date and ending on the
expiration of the Restricted Period:


(a)The Executive covenants and agrees that the Executive will not, directly or
indirectly, engage in any activities on behalf of or have an interest in any
Competitor of the Company Group, whether as an owner, investor, executive,
manager, employee, independent consultant, contractor, advisor, or otherwise.
The Executive’s ownership of less than one percent (1%) of any class of stock in
a publicly-traded entity shall not be a breach of this Section 11(a).


(b)“Competitor” means, at the time of the termination of the Executive’s
employment with the Company for any reason, any individual, corporation,
partnership, limited liability company, association, joint venture, trust, joint
stock company, joint venture, or unincorporated organization (a “Person”) or any
of such Person’s Divisions doing business in the United States including any
territory of the United States (collectively, the “Territory”) or any of such
Person’s Divisions employing the Executive doing business in the Territory if
such Person or its Division: (i) receives at least 15% of its gross operating
revenues from providing wireless
















10





--------------------------------------------------------------------------------





communications services of any type (for example, voice, data, including
Internet, and video), (ii) is operating for less than 5 years a wireless line of
business from which the Company Group derives, and the Company Group has
specifically disclosed to the Executive that it derives, or that the Executive
knows or should reasonably know based on his position, duties or
responsibilities with the Company that it derives, at least 3% of gross
operating revenues, notwithstanding such Person’s or Division’s lack of
substantial revenues in such line of business, or (iii) is engaged in any
activity or has an interest in any activity in which Proprietary Information to
which the Executive had access at any time during the two-year period before his
termination of employment that could be of substantial harm to the Company
Group. For this purpose, “Division” means any distinct group, Subsidiary, or
unit organized as a segment or portion of a Person that is devoted to the
production, provision, or management of a common product or service or group of
related products or services, regardless of whether the group is organized as a
legally distinct entity.


For purposes of the foregoing, gross operating revenues of the Company Group and
such other Person shall be those of the Company Group or such Person, together
with their Company Group, but those of any Division employing or proposing to
employ the Executive shall be on a stand-alone basis, all measured by the most
recent available financial information of both the Company Group and such other
Person or Division at the time the Executive accepts, or proposes to accept,
employment with or to otherwise perform services for such Person or Division. If
financial information concerning any potential Competitor is not publicly
available or is inadequate for purposes of applying this definition, the
ultimate burden shall be on the Executive to present information that such
Person or Division is not a Competitor.
(c)The Executive acknowledges and agrees that, for purposes of this Section 11,
due to the continually evolving nature of the Company Group’s industry, the
scope of its business and/or the identities of Competitors may change over time
and that breach of this Agreement by accepting employment with a Competitor
would irreparably injure the Company Group. The Parties further acknowledge and
agree that the Company Group currently markets its products and services on a
nationwide basis, encompassing the Territory, and may expand such Territory to
include any international and foreign markets, in which case the Parties
acknowledge that the terms and provisions of this Section 11 shall apply to such
expanded markets; provided, however, that the consummation of the merger
transaction pursuant to the Agreement and Plan of Merger dated as of October 15,
2012, as amended, among the Company, SoftBank and certain subsidiaries thereof
shall not itself constitute an expansion of the Territory in which the Company
Group markets its products and services.


(d)The Executive covenants and agrees that should a court at any time determine
that any restriction or limitation in this Section 11 is unreasonable or
unenforceable, it
























11





--------------------------------------------------------------------------------





will be deemed amended so as to provide the maximum protection to the Company
Group and be deemed reasonable and enforceable by the court.


(e)Notwithstanding the foregoing, the restrictions in this Section 11 shall not
restrict the Executive from serving as a director, officer or employee of
SoftBank or any other Affiliate, performing any activities on behalf of SoftBank
or any other Affiliate, or having any ownership or similar interest in SoftBank
or any other Affiliate.


12.Non-Solicitation. In consideration of the Company entering into this
Agreement, for the period commencing on the Effective Date and ending on the
expiration of the Restricted Period, the Executive hereby covenants and agrees
that he shall not individually or in cooperation with any other person or entity
do any of the following:


(a)solicit, aid, induce or persuade, directly or indirectly, any person who is
an employee, representative, or agent of any member of the Company Group to
leave his or her employment with any member of the Company Group to accept
employment with any other person or entity;


(b)induce any person who is an employee, officer or agent of the Company Group
to terminate such relationship;


(c)solicit any customer of the Company Group, or any person or entity whose
business the Company Group had solicited during the 180-day period prior to
termination of the Executive’s employment, for purposes of engaging in any
business which is competitive with the Company Group within the Territory
(provided that the restrictions in this Section 12(c) shall not restrict the
Executive from serving as a director, officer or employee of SoftBank or any
other Affiliate; performing any activities on behalf of SoftBank or any other
Affiliate; or having any ownership or similar interest in SoftBank or any other
Affiliate); or


(d)solicit, aid, induce, persuade or attempt to solicit, aid, induce or persuade
any person or entity to take any action that would result in a Change in Control
of the Company or to seek to control the Board in a material manner without
prior written consent of the Board.


(e)For purposes of this Section 12 the term “solicit or persuade” includes, but
is not limited to, (i) initiating communications with an employee of the Company
Group relating to possible employment, (ii) offering bonuses or additional
compensation to encourage an employee of the Company Group to terminate his
employment, and (iii) initiating communications with any person or entity
relating to a possible Change in Control.


(f)Notwithstanding anything to the contrary contained herein, (i) neither any
action taken by the Executive in the course of carrying out his duties under
this Agreement nor
















12





--------------------------------------------------------------------------------





the Executive’s response to an unsolicited request for an employment reference
regarding any former employee of the Company Group shall be a violation of this
Section 12, and (ii) the Executive and the Company’s Chief Executive Officer
shall discuss in good faith the extent to which certain employees, officers,
agents or representatives of the Company (or a Subsidiary thereof) may perform
services for Softbank (or a Subsidiary thereof) and, to the extent consistent
therewith, discussions and /or communications with any such employee, officer,
agent or representative shall not be deemed to violate Sections 12(a) or 12(b).


13.Developments.


(a)The Executive acknowledges and agrees that he will, upon request by the
Company, make full and prompt disclosure to the Company of all inventions,
improvements, discoveries, methods, developments, software, mask works, and
works of authorship, whether patentable or copyrightable or not, (i) which
relate to the Company’s business and have heretofore been created, made,
conceived or reduced to practice by the Executive or under his direction or
jointly with others, and not assigned to prior employers, or (ii) which have
utility in or relate to the Company’s business, and which are created, made,
conceived or reduced to practice by the Executive or under his direction or
jointly with others during his employment with the Company, whether or not
during normal working hours or on the premises of the Company, and that in the
case of both (i) and (ii) were not created, made, conceived or reduced to
practice in connection with Executive’s employment by SoftBank (or a Subsidiary
thereof other than the Company) (all of the foregoing of which are collectively
referred to in this Agreement as “Developments”).


(b)The Executive further agrees to assign and does hereby assign to the Company
(or any person or entity designated by the Company) all of the Executive’s
rights, title and interest worldwide in and to all Developments and all related
patents, patent applications, copyrights and copyright applications, and any
other applications for registration of a proprietary right. This Section 13(b)
shall not apply to Developments that the Executive developed entirely on his own
time without using the Company’s equipment, supplies, facilities, or Proprietary
Information and that does not, at the time of conception or reduction to
practice, have utility in or relate to the Company’s business, or actual or
demonstrably anticipated research or development. The Executive understands
that, to the extent this Agreement shall be construed in accordance with the
laws of any Territory which precludes a requirement in an employee agreement to
assign certain classes of inventions made by an employee, this Section 13(b)
shall be interpreted not to apply to any invention which a court or arbitrator
rules, or the Company agrees, falls within such classes.


(c)The Executive further agrees to cooperate with the Company, both during and
after the Employment Term and upon the Company’s reasonable request and at the




















13





--------------------------------------------------------------------------------





Company’s sole expense, with respect to the procurement, maintenance and
enforcement of copyrights, patents and other intellectual property rights (both
in the United States and other countries) relating to Developments. The
Executive shall not be required to incur or pay any costs or expenses in
connection with the rendering of such cooperation. Upon reasonable request by
the Company, the Executive will sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights, and powers of attorney, and do all
other things reasonably requested by the Company (at its sole expense) to
protect the Company’s rights and interests in any Development.


(d)The Executive further acknowledges and agrees that if the Company is unable,
after reasonable effort, to secure the Executive’s signature on any such papers
as reasonably requested, any executive officer of the Company shall be entitled
to execute any such papers as the Executive’s agent and attorney-in-fact, and
the Executive hereby irrevocably designates and appoints each executive officer
of the Company as his agent and attorney-in-fact for the sole purpose of
executing any such papers on the Executive’s behalf under such circumstances and
taking any and all actions reasonably requested by the Company (at the Company’s
sole expense) in order to protect its rights and interests in any Development,
under the conditions described in this sentence.


14.Remedies. The Executive and the Company agree that the covenants contained in
Sections 10, 11, 12, and 13 are reasonable under the circumstances, and further
agree that if in the opinion of any court of competent jurisdiction any such
covenant is not reasonable in any respect, such court will have the right, power
and authority to sever or modify any provision or provisions of such covenants
as to the court will appear not reasonable and to enforce the remainder of the
covenants as so amended. The Executive acknowledges and agrees that the remedy
at law available to the Company for breach of any of the Executive’s obligations
under Sections 10, 11, 12, and 13 would be inadequate and that damages flowing
from such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, the Executive acknowledges, consents and agrees that, in
addition to any other rights or remedies that the Company may have at law, in
equity or under this Agreement, upon adequate proof of the Executive’s violation
of any such provision of this Agreement, the Company will be entitled to seek
immediate injunctive relief and may obtain a temporary order restraining any
threatened or further breach, without the necessity of proof of actual damage.
Without limiting the applicability of this Section 14 or in any way affecting
the right of the Company to seek equitable remedies hereunder, in the event that
the Executive materially and willfully breaches any of the provisions of
Sections 10, 11, or 12 or engages in any activity that would constitute a
material and willful breach save for the Executive’s action being in a state
where any of the provisions of Sections 10, 11, 12, or this Section 14 is not
enforceable as a matter of law, and, if such breach or activity is susceptible
to cure and such breach or activity is not cured by the Executive within 7 days
after the Company delivers a notice to the Executive describing the






















14





--------------------------------------------------------------------------------





breach or activity in reasonable detail and requesting cure, then the Company’s
obligation to provide any remaining severance benefits that have not already
been provided to the Executive pursuant to Section 9(a) shall terminate.


15.Continued Availability and Cooperation.


(a)Following termination of the Executive’s employment under this Agreement, the
Executive agrees that, consistent with the Executive’s business and personal
affairs and his fiduciary duties both to the Company and to any new employer, he
will (upon reasonable request by the Company) cooperate with the Company and
with the Company’s counsel in connection with any present and future actual or
threatened litigation, administrative proceeding or investigation involving the
Company that relates to events, occurrences or conduct occurring (or claimed to
have occurred) during the period of the Executive’s employment by the Company
(other than any litigation, administrative proceeding or investigation in which
the Executive and the Company are opposing parties); provided, however, nothing
in this Section 15(a) shall require the Executive to cooperate in such a way
that would jeopardize his legal interests. Cooperation may include, but is not
limited to:


(i)making himself reasonably available for interviews and discussions with the
Company’s counsel as well as for depositions and trial testimony;


(ii)if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefore, as and to the extent
that the Company or the Company’s counsel reasonably requests;


(iii)refraining from impeding in any way the Company’s prosecution or defense of
such litigation or administrative proceeding; and


(iv)cooperating in the development and presentation of the Company’s prosecution
or defense of such litigation or administrative proceeding.


(b)The Company will promptly pay directly, or promptly reimburse the Executive
for, any expense reasonably incurred by him in connection with rendering
cooperation under Section 15(a), including (without limitation) attorneys’ fees
and other charges of counsel (if the Executive reasonably determines that he
should retain independent legal counsel), incurred in connection with any
cooperation, consultation and advice rendered under this Agreement following
receipt of appropriate documentation from the Executive substantiating such
expenses.
























15





--------------------------------------------------------------------------------







16.Dispute Resolution.


(a)In the event that the Parties are unable to resolve any controversy or claim
arising out of or relating to this Agreement, the Executive’s employment with
the Company, or any termination of such employment, either Party to the dispute
shall refer the dispute to binding arbitration, which shall (except as otherwise
provided in Section 16(d)) be the exclusive forum for resolving all such
controversies and claims. Such arbitration will be administered by Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) pursuant to its Comprehensive
Arbitration Rules and Procedures (the “JAMS Rules”). The arbitration shall be
conducted by a single arbitrator selected by the Parties according to the JAMS
Rules. In the event that the Parties fail to agree on the selection of the
arbitrator within 30 days after either Party’s request for arbitration, the
arbitrator will be chosen by JAMS. Unless the Parties otherwise agree, any
arbitration hearings shall commence on a mutually agreeable date within 90 days
after the request for arbitration and shall be conducted within thirty (30)
miles of the location of the Executive’s then current principal place of work
for the Company, or if he is no longer working with the Company, within thirty
(30) miles of his most recent principal place of work for the Company.


(b)The Parties agree that each will bear their own costs and attorneys’ fees.
The arbitrator shall not have authority to award attorneys’ fees or costs to any
Party.


(c)The arbitrator shall have no power or authority to make awards or orders
granting relief that would not be available to a Party in a court of law. The
arbitrator’s award is limited by and must comply with this Agreement and
controlling federal, state, and local laws. The decision of the arbitrator shall
otherwise be final and binding on the Parties, except as otherwise provided by
law.


(d)Notwithstanding the foregoing, no claim for injunctive or similar
non-monetary equitable relief contemplated by or allowed under applicable law
with respect to alleged violations of Sections 10, 11, 12, and 13 of this
Agreement will be subject to arbitration under this Section 16, but will instead
be subject to determination in a court of competent jurisdiction as set forth in
Section 21, which court shall apply Delaware law consistent with Section 21 of
this Agreement.


17.Other Agreements. No agreements (other than the agreements evidencing grants
of equity awards and those expressly referred to in this Agreement, and other
Company Arrangements arising out of or relating to the Executive’s service as a
member of the Company’s Board) (collectively, “Other Arrangements”)) or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either Party which are not set forth in
this Agreement. Each Party acknowledges that no representations, inducements,
promises, or other agreements, orally or otherwise, have been made by any Party,
or anyone acting on behalf of such Party, pertaining to the subject matter
hereof, which are not embodied in


















16





--------------------------------------------------------------------------------





this Agreement (or in any Other Arrangement), and that no prior and/or
contemporaneous agreement, statement or promise pertaining to the subject matter
hereof that is not contained in this Agreement (or in any Other Arrangement)
shall be valid or binding on either Party.


18.Withholding of Taxes. The Company will withhold from any amounts payable by
it under this Agreement all federal, state, city or other taxes that the Company
is required to withhold pursuant to any applicable statute or government
regulation or ruling.


19.Successors and Binding Agreement.


(a)The Company may assign its rights under the Agreement only to any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company that expressly agrees to assume and perform this Agreement in the same
manner and to the same extent the Company would have been required to perform if
no such succession had taken place. This Agreement will be binding upon and
inure to the benefit of the Company and any such successor to the Company, (and
such successor shall thereafter be deemed to be included in the term the
“Company” for the purposes of this Agreement, except to the extent that the
result would be to expand the restrictions applying to the Executive under
Section 11), but will not otherwise be assignable, transferable or delegable by
the Company.


(b)This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.


(c)This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
19(a) and 19(b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments and benefits hereunder will (except as
otherwise expressly provided in any other applicable Company Arrangement) not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 19(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.


20.Notices. All communications, including without limitation notices, consents,
requests or approvals, required or permitted to be given hereunder will be in
writing and will be duly given when hand delivered or dispatched by electronic
facsimile transmission (with receipt thereof confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been




















17





--------------------------------------------------------------------------------





sent by a nationally recognized overnight courier service such as Federal
Express or UPS, addressed to the Company (to the attention of the General
Counsel of the Company) at its principal executive offices and to the Executive
at his principal residence, with (during the Employment Term) a copy delivered
to the Executive’s principal office at the Company and with a copy (which shall
not constitute notice) also delivered to Clifford Chance US LLP, 31 West 52nd
Street, New York, NY 10019, attention Howard B. Adler, or to such other address
as either Party may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address shall be effective only upon
receipt.


21.Governing Law and Choice of Forum.


(a)This Agreement will be construed and enforced according to the laws of the
State of Delaware, without giving effect to the conflict of laws principles
thereof.


(b)To the extent not otherwise provided for by Section 16 of this Agreement, the
Executive and the Company consent to the jurisdiction of all state and federal
courts located in Overland Park, Johnson County, Kansas, (or, if the location of
the Company’s corporate headquarters is no longer in Overland Park and the
Executive’s principal place of work has been relocated to the Company’s
corporate headquarters, then within thirty (30) miles of the location of the
Executive’s then current principal place of work for the Company, or if he is no
longer working with the Company, within thirty (30) miles of his most recent
principal place of work for the Company) as well as to the jurisdiction of all
courts of which an appeal may be taken from such courts, for the purpose of any
suit, action, or other proceeding arising out of, or in connection with, this
Agreement or that otherwise arise out of the employment relationship. Each Party
hereby expressly waives any and all rights to bring any suit, action, or other
proceeding in or before any court or tribunal other than the courts described
above and covenants that it shall not seek in any manner to resolve any dispute
other than as set forth in this paragraph. Further, the Parties each hereby
expressly waives any and all objections either may have to venue, including,
without limitation, the inconvenience of such forum, in any of such courts. In
addition, each of the Parties consents to the service of process by personal
service or any manner in which notices may be delivered hereunder in accordance
with this Agreement.


22.Validity/Severability. If any provision of this Agreement or the application
of any provision is held invalid, unenforceable or otherwise illegal, the
remainder of this Agreement and the application of such provision will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal. To the extent any provisions are held to be
invalid, unenforceable or otherwise illegal cannot be reformed, such provisions
are to be stricken herefrom and the remainder of this Agreement will be binding
on the Parties and their successors






















19





--------------------------------------------------------------------------------





and assigns as if such invalid or illegal provisions were never included in this
Agreement from the first instance.


23.Survival of Provisions. Notwithstanding any other provision of this
Agreement, the Parties’ respective rights and obligations under Sections 5(a),
5(b), 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 23, 25 and 26, will
survive any termination of the Executive’s employment under this Agreement.


24.Representations and Acknowledgements.


(a)The Executive hereby represents that, except as he has disclosed to the
Company, he is not subject to any restriction on his ability to enter into this
Agreement or to perform his duties and responsibilities hereunder, including,
but not limited to, any covenant not to compete with any former employer that
would so restrict him.


(b)The Executive further represents that, to the best of his knowledge, his
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement with another party, and that he will
not knowingly disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer not included in the Company Group or others.


(c)The Executive hereby represents and agrees that, during the Restricted
Period, if the Executive is offered employment or the opportunity to enter into
any business activity, whether as owner, investor, executive, manager, employee,
independent consultant, contractor, advisor or otherwise, the Executive will
inform the offeror of the existence of Sections 10, 11, 12, and 13 of this
Agreement and provide the offeror a copy thereof. The Executive authorizes the
Company to provide a copy of the relevant provisions of this Agreement to any of
the persons or entities described in this Section 24(c) and to make such persons
aware of the Executive’s obligations under this Agreement.


(d)The Company represents and warrants that (i) it is fully authorized by action
of its Board (and of any other person or body whose action is required) to enter
into this Agreement and to perform its obligations under it, and (ii) upon the
execution and delivery of this Agreement by the Parties, this Agreement shall be
its valid and binding obligation, enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.


25.Compliance with Code Section 409A. With respect to reimbursements or in-kind
benefits provided under this Agreement or under any other Company Arrangement:
(a) the Company will not provide for cash in lieu of a right to reimbursement or
in-kind benefits to




















19





--------------------------------------------------------------------------------





which the Executive has a right under this Agreement or under any other Company
Arrangement, (b) any reimbursement of provision of in-kind benefits made during
the Executive’s lifetime (or such shorter period prescribed by a specific
provision of this Agreement or of any other Company Arrangement) shall be made
not later than December 31st of the year following the year in which the
Executive incurs the expense, and (c) in no event will the amount of expenses so
reimbursed, or in-kind benefits provided, by the Company in one year affect the
amount of expenses eligible for reimbursement or in-kind benefits to be
provided, in any other taxable year. Each payment, reimbursement or in-kind
benefit made pursuant to the provisions of this Agreement or of any other
Company Arrangement shall be regarded as a separate payment and not one of a
series of payments for purposes of Section 409A of the Code. It is intended that
any amounts payable under this Agreement, any Employee Plan or any other Company
Arrangement, and any exercise of the Company’s and the Executive’s authority or
discretion hereunder, shall comply with the provisions of Section 409A of the
Code and the treasury regulations relating thereto so as not to subject the
Executive to the payment of the additional tax, interest and any tax penalty
which may be imposed under Code Section 409A. In furtherance of this interest,
to the extent that any provision hereof would result in the Executive being
subject to payment of the additional tax, interest and tax penalty under Code
Section 409A, the Parties agree to amend this Agreement in order to bring this
Agreement into compliance with Code Section 409A; and thereafter to interpret
its provisions in a manner that complies with Section 409A of the Code.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of Treasury or the Internal Revenue Service. Notwithstanding
anything in this Agreement or elsewhere to the contrary, and unless the
Executive otherwise agrees in a signed writing executed in connection with the
termination of his employment under this Agreement, the Executive shall have no
duties or responsibilities after the Termination Date that are inconsistent with
his having had a Separation from Service on the Termination Date. If the
Executive agrees, in a signed writing that is executed in connection with the
termination of his employment under this Agreement, to undertake duties and
responsibilities that will result in his not incurring a Separation from Service
on the Termination Date, all references to the Termination Date herein for the
purposes of determining the commencement of any severance payments and benefits
that constitute deferred compensation within the meaning of Section 409A shall
mean the date Executive incurs a Separation from Service. Notwithstanding the
foregoing, no particular tax result for the Executive with respect to any income
recognized by the Executive in connection with this Agreement is guaranteed, and
the Executive shall be responsible for any taxes, penalties and interest imposed
on him under or as a result of Section 409A of the Code in connection with
payments and benefits made in accordance with the terms of this Agreement.


26.Amendment; Waiver. No provision of this Agreement may be modified or amended
other than through a writing that is signed by the Parties and that expressly
identifies






















20





--------------------------------------------------------------------------------





the provision being modified or amended. No waiver by either Party at any time
of any breach by the other Party hereto of compliance with any provision of this
Agreement to be performed by such other Party will be effective unless in a
signed writing that expressly identifies the provision of this Agreement that is
being waived, nor shall any such waiver, deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.


27.Legal Fees. The Executive shall be entitled to payment or reimbursement of
any legal fees and expenses incurred in by him connection with the negotiation
and execution of this Agreement up to a maximum amount of fifty thousand dollars
($50,000), any such payment or reimbursement to be made promptly following
receipt of appropriate documentation from the Executive substantiating such fees
and expenses.


28.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement. Signatures delivered by facsimile
(including, without limitation, by “pdf”) shall be effective for all purposes.


29.Headings. Unless otherwise noted, the headings of sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.


30.Defined Terms.


(a)“Affiliate” means SoftBank Group Corp., a Japanese kabushiki kaisha
(“SoftBank”) and any Person controlled by or under common control with SoftBank,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a Person whether through the ownership of
voting securities, contract or otherwise, and such “control” will be
conclusively presumed if SoftBank directly or indirectly owns ten percent (10%)
or more of the voting capital stock or other ownership interests, directly or
indirectly, of any other Person.


(b)“Agreement” has the meaning set forth in the preamble.


(c)“Base Salary” has the meaning set forth in Section 4(a).


(d)“Board” has the meaning set forth in Section 3(a).


(e)“Bylaws” means the Amended and Restated Bylaws of the Company, as may be
amended from time to time.




















21





--------------------------------------------------------------------------------







(f)“Cause” shall mean:


(i)any act or omission constituting a material and intentional breach by the
Executive of any provisions of this Agreement after notice is delivered by the
Company that identifies the manner in which the breach occurred, if within 30
days of such notice, the Executive fails to cure any such failure capable of
being cured;


(ii)the willful and continued failure by the Executive to substantially perform
his duties hereunder, after demand for performance is delivered by the Company
that identifies the manner in which the Company believes the Executive has not
performed his duties, if, within 30 days of such demand, the Executive fails to
cure any such failure capable of being cured;


(iii)any intentional misconduct by the Executive (including, but not limited to,
misappropriation, fraud including with respect to the Company’s accounting and
financial statements, embezzlement or conversion by the Executive of the
Company’s or any of its Subsidiary’s property in connection with the Executive’s
duties or in the course of the Executive’s employment with the Company) that
causes material harm to the Company or any Subsidiary, financially or otherwise;


(iv)the conviction (or plea of no contest) of the Executive for any felony, or
the indictment of the Executive for any felony (including, but not limited to,
any felony involving fraud, moral turpitude, embezzlement or theft in connection
with the Executive’s duties or in the course of the Executive’s employment with
the Company); provided, however, that if the Executive’s employment is
terminated for Cause based on an indictment, and such indictment is thereafter
resolved other than by a conviction or a plea of no contest, the Executive shall
be entitled to the benefits (or the economic equivalent thereof) that he would
have received under his Option Award and his Turnaround Incentive Award if the
Company had terminated him without Cause as of his Termination Date;


(v)the commission of any intentional or knowing violation of any material
antifraud provision of the federal or state securities laws;


(vi)there is a final, non-appealable order in a proceeding before a court of
competent jurisdiction, or a final order arising out of an administrative
proceeding, finding that the Executive committed any willful misconduct or
criminal activity, either for his personal benefit or in connection with his
duties




















22





--------------------------------------------------------------------------------





for the Company or any Subsidiary but excluding traffic violations and other
minor offenses, which misconduct or activity is materially inimical to the
interests of the Company or any of its Subsidiaries;


(vii)current alcohol or prescription drug abuse that affects work performance;


(viii)current use of illegal drugs; or


(ix)knowing and material violation of specific prohibitions or requirements in
the Company’s Code of Conduct (which the Executive shall be deemed to have read
and understood), which violation causes significant harm to the Company,
financially or otherwise,


with written notice of termination by the Company for Cause in each case given
by the Company to the Executive in accordance with Section 20 prior to the
Termination Date.
For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” or “willful” or “knowing” if it was due
primarily to an error in judgment or negligence, and any act or failure to act
on the part of the Executive shall be deemed “intentional” or “willful” or
“knowing” only if done or omitted to be done by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
interest of the Company. Failure to meet performance expectations, unless
willful, continuing, substantial, and uncured after demand for cure to the
extent such failure is curable, shall not be considered “Cause.” The Company
agrees that the Executive’s provision of services to SoftBank (or any other
Affiliate), whether as an employee or director, and any related affect such
services may have on his ability to provide services to the Company, shall not
constitute Cause.
(g)“Change in Control” has the meaning set forth in the CIC Severance Plan.


(h)“Chief Executive Officer” has the meaning set forth in Section 3(a).


(i)“CIC Severance Plan” means the Company’s Change in Control Severance Plan, as
such plan may be amended from time to time.


(j)“CIC Severance Protection Period” has the meaning set forth in the CIC
Severance Plan.


(k)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including any rules and regulations promulgated thereunder, along with Treasury
and


















23





--------------------------------------------------------------------------------





IRS Interpretations thereof. Reference to any section or subsection of the Code
includes reference to any comparable or succeeding provisions of any legislation
that amends, supplements or replaces such section or subsection.


(l) “Company” has the meaning set forth in the preamble, as modified by Section
19(a).


(m)“Company Arrangement” means any written plan, program, agreement or
arrangement of the Company or any of its Subsidiaries applicable to the
Executive and relating to employment, compensation or benefits.


(n)“Company Group” has the meaning set forth in Section 10(a).


(o)“Compensation Committee” means the Compensation Committee of the Board.


(p)“Competitor” has the meaning set forth in Section 11(b).


(q)“Developments” has the meaning set forth in Section 13(a).


(r)“Disability” or “Disabled” shall mean:


(i)the Executive has been unable, due to physical or mental illness or
incapacity, to substantially perform his duties and the essential functions of
his position, with or without reasonable accommodation, on a full-time basis for
six months, and within 30 days after a notice of termination is thereafter given
by the Company, the Executive shall not have returned to the full-time
performance of the Executive’s duties; and, further,


(ii)the Executive has become eligible to receive long-term disability benefits
under the LTD Plan;


provided, however, for purposes of Section 5(b), (x) no termination of the
Executive’s employment shall be required for his illness or incapacity to
constitute “Disability” but (y) his illness or incapacity must also constitute a
disability within the meaning of Section 409A(a)(2)(C) of the Code and Treasury
regulation section 1.409A-3(i)(4), as each may be amended from time to time;
provided, further, if the Executive shall not agree with a determination to
terminate his employment because of Disability, the question of the Executive’s
disability shall be subject to the certification of a qualified medical doctor
agreed to by the Company and the Executive. All fees and other costs relating to
such certification shall be promptly paid by the Company.










24





--------------------------------------------------------------------------------







(s)“Disability Benefits” has the meaning set forth in Section 5(b).


(t)“Division” has the meaning set forth in Section 11(b).


(u)“Effective Date” has the meaning set forth in the preamble.


(v)“Employee Plans” has the meaning set forth in Section 5(a).


(w)“Employment Term” has the meaning set forth in Section 2.


(x)“Executive” has the meaning set forth in the preamble, provided that, in the
event of the Executive’s death or a judicial determination of his incapacity,
the term shall mean (where appropriate) his designated beneficiary or
beneficiaries, his heirs, his estate, his executor or executors, or his other
legal representative or representatives.


(y)“Good Reason” means the occurrence of any of the following events without the
Executive’s prior written consent, unless within 30 days after the Executive
gives written notice of such event, the Company cures any such event:


(i)the Company’s material breach of this Agreement;


(ii)a material diminution in the Executive’s responsibilities or authorities, or
a material adverse change in his position or title;


(iii)a material reduction in the Executive’s Base Salary that is in violation of
Section 4(a); or


(iv)relocation of the Executive’s principal place of work by more than 50 miles
without the Executive’s consent; provided, however, that relocation of the
Executive’s principal place of work to a new Company corporate headquarters in
the vicinity of the San Francisco Bay Area shall not constitute Good Reason.


Any occurrence of a Good Reason event shall be deemed to be waived by the
Executive unless he gives the Company written notice of such event within 90
days after it occurs and he terminates his employment hereunder within one year
after such event occurs. The Executive agrees that the changes to the
Executive’s responsibilities, authority, position, title, compensation and
relocation of the Executive’s principal place of work contemplated by the
amendment and restatement of the Agreement effective as of May 31, 2018 shall
not constitute Good Reason.
(z)“Initial Employment Term” has the meaning set forth in Section 2.


(aa)“JAMS” and “JAMS Rules” have the meaning set forth in Section 16.








25





--------------------------------------------------------------------------------









(bb)    “LTD Plan” means any long-term disability plan or program that is paid
for by the Company.


(cc)    “LTIP” means any long-term incentive program maintained by the Company,
and any successor thereto.


(dd)    “Option Award” has the meaning set forth in Section 5(a).


(ee)    “Other Arrangements” has the meaning set forth in Section 17.


(ff)    “Participant” has the meaning set forth in the CIC Severance Plan.


(gg)    “Parties” has the meaning set forth in the preamble.


(hh)    “Party” has the meaning set forth in the preamble.


(ii)    “Person” has the meaning set forth in Section 11(b).


(jj)    “Proprietary Information” has the meaning set forth in Section 10(a)(i).


(kk)    “Release” means a release of claims in the form attached hereto as
Exhibit A.


(ll)    “Release Consideration Period” means the 21 or 45-day period described
in the Release during which the Executive is entitled to consider whether to
sign it.


(mm)    “Release Revocation Period” means the period pursuant to the terms of an
executed Release in which it may be revoked by the Executive.


(nn)    “Renewal Term” has the meaning set forth in Section 2.


(oo)    “Restatement Effective Date” has the meaning set forth in the Preamble.


(pp)    “Restricted Period” means the 24-month period following the date on
which the Executive’s employment with the Company terminates for any reason.


(qq)    “Separation from Service” means “separation from service” from the
Company and its subsidiaries as described under Section 409A of the Code and the
guidance and Treasury regulations issued thereunder. Separation from Service
will occur on the date on which the Executive’s level of services to the Company
decreases to 21 percent or less of the average level of services performed by
the Executive over the immediately preceding 36-month period (or if providing
services for less than 36 months, such lesser period) after taking into account
any










26





--------------------------------------------------------------------------------





services that the Executive provided prior to such date or that the Company and
the Executive reasonably anticipate the Executive may provide (whether as an
employee or as an independent contractor) after such date. For purposes of the
determination of whether the Executive has had a Separation from Service, the
term “Company” shall mean the Company and any affiliate with which the Company
would be considered a single employer under Section 414(b) or 414(c) of the
Code, provided that in applying Sections 1563(a)(1), (2), and (3) of the Code
for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Sections 1563(a)(1), (2) and
(3) of the Code, and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Section 414(c) of the Code, “at least
50 percent” is used instead of “at least 80 percent” each place it appears in
Treasury Regulation Section 1.414(c)-2. In addition, where the use of such
definition of “Company” for purposes of determining a Separation from Service is
based upon legitimate business criteria, in applying Sections 1563(a)(1), (2),
and (3) of the Code for purposes of determining a controlled group of
corporations under Section 414(b) of the Code, the language “at least 20
percent” is used instead of “at least 80 percent” at each place it appears in
Sections 1563(a)(1), (2) and (3) of the Code, and in applying Treasury
Regulation Section 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, “at least 20 percent” is used instead of “at least
80 percent” at each place it appears in Treasury Regulation Section 1.414(c)-2.


(rr)    “Specified Employee” shall mean an executive who is a “specified
employee” for purposes of Section 409A of the Code, as administratively
determined by the Board in accordance with the guidance and Treasury regulations
issued under Section 409A of the Code.


(ss)    “STIP” means the Company’s short-term cash bonus plan, and any successor
thereto.


(tt)    “Subsidiary” shall mean any entity, corporation, partnership (general or
limited), limited liability company, entity, firm, business organization,
enterprise, association or joint venture in which the Company directly or
indirectly controls ten percent (10%) or more of the voting interest.


(uu)    “Termination Date” has the meaning set forth in Section 9(a).


(vv)    “Territory” has the meaning set forth in Section 11(b).


(ww)    “Transaction” has the meaning set forth in Section 2.
























27





--------------------------------------------------------------------------------







(xx)    “Turnaround Incentive Award” has the meaning set forth in Section 5(a).


31.Protected Rights; Defend Trade Secrets Act.


(a)Protected Rights. Notwithstanding anything to the contrary in this Agreement,
nothing in this Agreement shall prohibit or interfere with the Executive
exercising protected rights, including rights under the National Labor Relations
Act; filing a charge with the Equal Employment Opportunity Commission or OSHA;
reporting possible violations of law to or participating in an investigation by
any federal, state or local government agency or commission such as the National
Labor Relations Board, the Department of Labor or the Securities and Exchange
Commission.


(b)Defend Trade Secrets Act Notification. The Executive is hereby notified that
18 U.S.C. § 1833(b) states as follows: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that-(A) is made-(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Accordingly, notwithstanding any other provision of this Agreement to the
contrary, the Executive has the right to (1) disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of the
law or (2) disclose trade secrets in a document filed in a lawsuit or other
proceeding so long as that filing is made under seal and protected from public
disclosure. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by 18 U.S.C. § 1833(b).
________________________________
Signature Page Follows














28





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the Restatement Effective Date.
SPRINT CORPORATION
By:     /s/ Ismat Aziz                
Name: Ismat Aziz


Title: Chief Human Resources Officer
Date: July 2, 2018


/s/ Raul Marcelo Claure                
Raul Marcelo Claure




























































29





--------------------------------------------------------------------------------







Exhibit A


Form of Release
WHEREAS, Sprint Corporation, a Delaware corporation (the “Company”) and (the
“Executive”) are parties to that certain employment agreement dated as of August
11, 2014, amended as of November 10, 2014, amended and restated as of August
7, 2015, amended as of January 4, 2018, and amended and restated as of May 31,
2018 (the “Agreement”);
WHEREAS, the Executive’s employment with the Company under this Agreement
terminated on [date] (the “Termination Date”); and
WHEREAS, under Section 9(a) of the Agreement, the Executive is required to sign
this release (the “Release”) within [45 or 21, as applicable], days after the
Termination Date, in order to receive the benefits to be received by the
Executive pursuant to Section 9(a) of the Agreement.
NOW THEREFORE, in consideration of the promises and agreements contained herein
and in the Agreement and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, and intending to be
legally bound, the Executive agrees as follows:
This Release shall become effective on the Effective Date, as defined in
Section 7(b) hereof.
1.
In consideration of the benefits to be received by the Executive pursuant to
Section 9(a) of the Agreement, the Executive, for himself and the Executive’s
dependents, successors, assigns, heirs, executors and administrators (and the
Executive’s and their legal representatives of every kind), (the “Executive
Releasors”), hereby irrevocably and unconditionally releases, acquits and
forever discharges the Company and its affiliated companies and their past and
present parents, subsidiaries, affiliated corporations, partnerships, joint
ventures and their successors and assigns (the “Company Affiliated Group”), and
their current and former officers, directors, stockholders, members, employees,
heirs, assigns, representatives, insurers, agents and counsel and all persons
acting by, through, under or in concert with any of them (but as to any such
identified categories of persons, including those acting by, through, under or
in concert with them, only in such capacity in such designated category or
relationship to such designated category) (together with the Company Affiliated
Group, the “Company Releasees”), from any and all arbitrations, complaints,
claims, charges, demands, controversies, suits, proceedings and causes of action
with respect to liabilities, obligations, promises, agreements, damages, costs,
losses, debts or expenses including attorneys’ fees and other legal costs, of
any kind whatsoever and every description that are related to the Executive’s
employment or termination of employment, whether known or unknown, suspected or
unsuspected, which the Executive now has, may have, claimed to have, or any time
had against any of the Company Affiliated Group arising prior to the Effective
Date (as defined in Section 7(b) below) (collectively “Claims”), and the
Executive agrees not to assert any such Claims.








--------------------------------------------------------------------------------







(a)
More specifically, this release of Claims includes, without express or implied
limitation, the release of all Claims of wrongful termination of employment
whether in contract or tort; all Claims of intentional, reckless, or negligent
infliction of emotional distress; all Claims of breach of any express or implied
contract or express or implied covenant of employment, including the covenant of
good faith and fair dealing; all Claims of interference with contractual or
advantageous relations, whether prospective or existing; all Claims of deceit or
misrepresentation; all Claims of discrimination under local, state or federal
law; any legal restrictions on the right of any of the Company Affiliated Group
to terminate employees; Claims arising under any federal, state, local statutory
or common law or other governmental statute, regulation or ordinance, including,
without limitation: Section 1981 of Title 42 of the United States Code; 42
U.S.C. §1981; and/or Title VII of the Civil Rights Act of 1964; the Age
Discrimination in Employment Act; the Older Workers’ Benefit Protection Act; the
Americans with Disabilities Act; the Equal Pay Act; the Fair Labor Standards
Act; the Family and Medical Leave Act; the Employee Retirement Income Security
Act of 1974, as amended; the Rehabilitation Act of 1973; the Racketeer
Influenced and Corrupt Organizations Act; the Worker Adjustment and Retraining
Notification Act; the Delaware Discrimination in Employment Act, Del. Code Ann.
tit. 19, §§ 710 to 719A; the Delaware Whistleblowers’ Protection Act, Del. Code
Ann. Tit. 19 §§ 1701 to 1708; the Delaware Wage Payment and Collection Act, Del.
Code Ann. tit. 19, §§ 1101 to 1115; the Delaware Fair Employment Practices Act,
Del. Code Ann. tit. 19, §§ 701 to 709A; the Delaware social media law, Del. Code
Ann. Tit. 19 § 709A; all Claims of defamation or damage to reputation; all
Claims for reinstatement; all Claims for punitive or emotional distress damages;
and all Claims for wages, bonuses, severance, back or front pay or other forms
of compensation which are based upon or arise from the acts, practices,
transactions, events, and/or facts underlying any wage claim that was or could
have been asserted.

(b)
Notwithstanding the foregoing, nothing herein shall constitute a release by the
Executive of any of the following:

(i)
any rights he has under the Agreement, including any right to enforce any of the
terms thereof, and any rights he has under this Release, including any right to
enforce the terms thereof;

(ii)
any Claim for payments, benefits or other entitlements, to which the Executive
is or will be entitled under the terms of any compensation or benefit plan,
program or other arrangement maintained by any of the Company Affiliated Group,
including without limitation any incentive or deferred compensation plan, any
pension plan or benefits under any medical, dental, vision, life insurance,
disability insurance or other welfare benefit plan;

(iii)
any Claim for indemnification the Executive may have under applicable laws,
under the applicable constituent documents (including bylaws and






--------------------------------------------------------------------------------





certificates of incorporation) of any of the Company Affiliated Group, under any
applicable insurance policy the Company Affiliated Group may maintain, or any
under any other written agreement or arrangement with any of the Company
Affiliated Group, with respect to any liability, costs or expenses the Executive
incurs or has incurred as a director, officer or employee of any of the Company
Affiliated Group;
(iv)
any Claim the Executive may have to obtain contribution as permitted by law in
the event of entry of judgment against the Executive as a result of any act or
failure to act for which the Executive and any of the Company Affiliated Group
are jointly liable;

(v)
any Claim that by law may not be released by private agreement without judicial
or governmental review and approval;

(vi)
any Claim that arises after the Effective Date;

(vii)
any Claim the Executive has against any of the Company Releasees solely in his
capacity as a shareholder of Sprint Corporation or of any Affiliate of the
Company (with the term “Affiliate” having the meaning ascribed to it in the
Agreement) or as a former shareholder of Sprint Nextel Corporation; and

(viii)
any Claim arising from Executive’s employment by SoftBank Group Corp. or any
Subsidiary thereof (excluding the Company).

2.
The Executive understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
to the Executive for this Release is made for the purpose of settling and
extinguishing all Claims arising prior to the Effective Date that relate to his
employment or termination of employment with the Company that the Executive ever
had or now may have against the Company or any of the other Company Releasees to
the extent provided in this Release. The Executive further agrees and
acknowledges that no representations, promises or inducements have been made by
any of the Company Releasees to the Executive with respect to this Release other
than as appear in the Agreement or this Release.



3.
The Executive agrees to release and discharge each Company Releasee, not only
from any and all Claims which he could make on his own behalf, but also Claims
that may or could be brought by any person or organization on his behalf, for
monetary relief, and he specifically waives any right to recovery, directly or
indirectly, in connection with any class or collective action or representative
proceeding in which a Claim or Claims against any Company Releasee for monetary
relief may arise, in whole or in part, from any event which occurred up through
and including the Effective Date.



4.
The Executive acknowledges that his waiver and release of rights and claims as
set forth in this Release is in exchange for valuable consideration which he
would not otherwise be entitled to receive.






--------------------------------------------------------------------------------







5.
The parties understand, agree and intend that, except as otherwise provided in
Section 1(b) above, upon the Executive’s receipt of all of the benefits to be
provided to him by the Company pursuant to Section 9(a) of the Agreement, he
will have received complete satisfaction of any and all Claims arising prior to
the Effective Date , whether known, suspected, or unknown, that he may have or
had against any of the Company Releasees that are related to his employment, or
termination of employment, with any of them.



6.
The Executive agrees to pay any reasonable legal fees or costs incurred by any
of the Company Affiliated Group as a result of any breach of his promises in
this Release, including his promise to fully release each member of the Company
Affiliated Group from all Claims and to compensate any such company for its
legal costs, including attorneys’ fees incurred by such company as a result of
any breach of the Release, except to the extent that he challenges the validity
of the Release under the Age Discrimination in Employment Act, in which case
such company may only recover such fees and expenses as may be permitted by
state and federal law.



7.
The Executive further represents, agrees and acknowledges that:



(a)
he has been advised by the Company to consult with his own legal counsel prior
to executing and delivering this Release, has had an opportunity to consult with
and to be advised by legal counsel of his choice, fully understands the terms of
this Release, and enters into this Release freely, voluntarily, without coercion
or duress of any kind and intending to be bound;

(b)
he has been given the opportunity to consider this Release for a period of at
least [45 or 21, as applicable] days after the Termination Date (as defined in
the Agreement). In the event that the Executive has executed this Release within
less than such [45- or 21-, as applicable] day period, the Executive
acknowledges that his decision to so execute the Release was entirely voluntary
and that he had the opportunity to consider this Release for the entire [45- or
21-, as applicable] day period. The Executive and the Company acknowledge that
for a period of seven (7) days from the date that the Executive executes this
Release (the “Revocation Period”), he shall retain the right to revoke this
Release by written notice that is received by the Company’s General Counsel
before the end of such Revocation Period. Provided that this Release is not
revoked pursuant to the preceding sentence, this Release shall become effective,
binding, irrevocable and enforceable on the date immediately following the last
day of the Revocation Period (the “Effective Date”). If the Executive timely
exercises his right to revoke this Release, the Executive will forfeit his right
to receive any of the benefits that were conditioned on this Release becoming
effective, without affecting the effectiveness of the termination of the
Executive’s employment with the Company, and without altering the termination of
the Executive’s employment from all offices and any directorships and any
fiduciary positions;

(c)
in executing this Release, the Executive does not rely and has not relied upon
any representation or statement not set forth herein or in the Agreement made by
the






--------------------------------------------------------------------------------





Company with regard to the subject matter, basis, or effect of this Release or
otherwise; and
(d)
subject to the exception set forth in Section 1(b)(viii) above, for the purpose
of implementing a full and complete release and discharge of all Claims against
the Company Affiliated Group, the Executive expressly acknowledges that this
Release is intended to include in its effect, to the extent herein provided, all
Claims related to his employment or termination of employment with any of the
Company Affiliated Group arising before the Effective Date, which the Executive
does not know or suspect to exist in his favor at the time of execution hereof,
and that this Release contemplates the extinguishment of any such Claim or
Claims. IN EXECUTING THIS RELEASE, THE EXECUTIVE EXPRESSLY REPRESENTS THAT HE IS
DOING SO VOLUNTARILY AND OF HIS OWN FREE WILL AND THAT HE IS OF SOUND MIND AT
THE TIME OF SAID EXECUTION.

8.
The Executive represents that he will not seek to recover any monetary damages
in the future with respect to Claims that arose prior to the Effective Date;
provided, however, that nothing in this Release shall limit the Executive from
commencing any proceeding for the purpose of enforcing the Executive’s rights
arising under, or preserved by, this Release or the Agreement.



9.
The Executive waives and releases any Claim that the Executive has or may have
to reemployment.



10.
This Release does not waive any of the rights of any of the Company Affiliated
Group to enforce any clawback policy including to the extent it may be required
under final New York Stock Exchange (or other applicable exchange) listing
standards subsequently adopted. Except to the extent that the Executive is
permitted to not disclose information provided to the Securities and Exchange
Commission (“SEC”) pursuant to Section 922 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010, 15 U.S.C. §78u-6 and SEC Regulation 21F
promulgated thereunder, or to other regulatory government agencies pursuant to
similar whistleblower protection laws, Executive agrees that as of the date set
forth below, Executive has not reported information to the SEC concerning, and
is not aware of, any securities law compliance failure at any of the Company
Affiliated Group by any person that has not been reported to the General Counsel
of the Company, and further agrees to report to the General Counsel of the
Company information Executive learns about any securities law compliance failure
by any of the Company Affiliated Group after the date set forth below before
taking any further action.






--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Executive has executed and delivered this Release on the
date set forth below.
Dated:                            ______________________________________
Raul Marcelo Claure
THIS RELEASE IS INVALID IF SIGNED BY THE EXECUTIVE BEFORE THE
TERMINATION DATE







